Title: From Thomas Jefferson to Samuel Adams and John Lowell, 17 August 1786
From: Jefferson, Thomas
To: Adams, Samuel,Lowell, John



Dear Sir
Paris Aug. 17. 1786.

This will be delivered you by a Madame de Gregoire a lady of this country who goes to America to sollicit from the state of Massachusets a claim which she has to certain lands in the province of Maine. These lands had been long in the occupation of her family under a grant from the crown of France, while it held the colony of Acadie. Subsequent events threw this territory under the British government, and lastly within the lines ceded by that government to the United states. As her claim stands on singular ground, the indulgence can do little injury as a precedent which may be extended to it either in consideration of her just right, or in proof of our dispositions to favor her nation, and to bind it’s individuals to us by every possible tie, as well as it’s government. On the footing of the acquaintance I have had the honor of having  with you, I presume to recommend her to your patronage, and to ask for her your counsel and assistance, so far as justice, or motives of sound policy may authorize you to yield them. I take this liberty with the more good will as it gives me an opportunity of recalling myself to your recollection, and of renewing to you assurances of the perfect esteem and respect with which I have the honour to be, Dear Sir, your obedient & most humble servant,

Th: Jefferson

